Citation Nr: 1521672	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  08-25 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 5, 2012.

2.  Entitlement to service connection for a lung disability, including as due to herbicide exposure.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a sleep disorder, including as secondary to service-connected PTSD.

5.  Entitlement to service connection for a gastrointestinal disorder, including as secondary to service-connected PTSD.

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1970 to November 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from December 2007, December 2008, and September 2009 rating decisions of the RO in Waco, Texas.  This case was previously before the Board in July 2011, where, in pertinent part, it remanded the issues on appeal to obtain outstanding medical and Social Security Administration (SSA) documentation and to schedule the Veteran for VA examinations and opinions.  While on remand, in a rating decision dated February 2013, the RO granted a total disability rating of 100 percent for the service-connected PTSD effective April 5, 2012, creating a "staged" rating.  As such, the Board will only consider whether a higher initial disability rating was warranted for PTSD prior to that April 5, 2012 because there remains no question to decide regarding a rating from April 5, 2012. 

The Board finds that there has been substantial compliance with the directives of the July 2011 remand for the majority of the issues on appeal.  The record reflects that outstanding treatment (medical) and SSA records were obtained by the RO.  Further, the Veteran received the necessary VA examinations and opinions in April and December 2012.  The VA examination reports and opinions are of record.  The PTSD examination report reflect that the VA examiner reviewed the record, noted the Veteran's history and complaints, conducted an in-person examination with appropriate testing, and rendered the requested opinions.  As to the lung disability issue, the addendum opinion reflects that the record was reviewed and the appropriate opinion rendered.  As such, an additional remand to comply with the January 2014 directives is not required as to the PTSD and lung issues.  Stegall v. West, 11 Vet. App. 268 (1998).  As to the issue of service connection for a gastrointestinal disability, including as secondary to service-connected PTSD, an additional remand is required as the VA examiner did not adequately address all of the relevant evidence in the record as required by the July 2011 remand directives.  Id.

The Veteran has appealed from the initial rating assigned for the service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issues of entitlement to service connection for sleep and gastrointestinal disorders in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for sleep and gastrointestinal disorders and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the entire initial rating period prior to April 5, 2012, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to symptoms including panic attacks at least once per week, moderate to marked impairment of concentration and short and long-term memory, anxiety and depression, social isolation and estrangement, anhedonia, low energy and decreased motivation, sleeping difficulties, nightmares and flashbacks, hypervigilance, avoidance, irritability and anger, and minor visual hallucinations/perceptual disturbances.

2.  The Veteran has a current diagnosis of tinnitus.

3.  The Veteran was exposed to loud noise (acoustic trauma) during service.

4.  The Veteran did not exhibit chronic symptoms of tinnitus during service.

5.  The Veteran did not exhibit continuous symptoms of tinnitus since service.

6.  Tinnitus did not manifest within one year of service separation.

7.  The Veteran's current tinnitus was manifested many years after service separation and is not causally or etiologically related to service.

8.  The Veteran served in the Republic of Vietnam while on active duty and is presumed to have been exposed to Agent Orange.

9.  During the relevant period on appeal, the Veteran was diagnosed with non-calcified lung nodules.

10.  Non-calcified lung nodules are not a disability for which presumptive service connection based on exposure to herbicides can be granted.

11.  The non-calcified lung nodules are not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 
50 percent disability rating for PTSD for the entire initial rating period prior to April 5, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 9411 (2014). 

2.  Tinnitus was not incurred in active military service and may not be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2014).

3.  The criteria for service connection for a lung disability, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313, 3.326(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In September 2007 and July 2008, VA issued the Veteran VCAA notices which informed of the evidence generally needed to support a claim for service connection, what actions he needed to undertake, and how VA would assist in developing the claim.  These notices were issued to the Veteran prior to the relevant rating decisions from which the instant appeal arises.  Further, the issues were readjudicated in various Statements of the Case (SOC) and Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, as to the higher initial PTSD rating issue, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran has received multiple VA examinations during the course of this appeal.  As to the issue of a higher initial rating for PTSD, the Veteran received VA mental health examinations in June 2009, August 2009, and April 2012.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the April 2012 examination report indicates that the VA examiner did not review the claims file; however, the review of the claims file is not required in this case for purposes of determining whether a higher initial disability rating is warranted, as the report reflects that necessary testing was conducted, all relevant questions were answered, and the VA examiner relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  

As to the issue of service connection for tinnitus, the Veteran received a VA audiological examination in October 2008.  The examination report reflects that the record was reviewed, necessary testing was conducted, and all relevant questions were answered.  Finally, as to the issue of service connection for a lung disability, the Veteran received a VA respiratory examination in April 2012.  The April 2012 examination report reflects that necessary testing was conducted and all relevant questions were answered.  As the VA examiner did not have the claims file at the time of the April 2012 examination, the claims file was subsequently forwarded to the VA examiner and an adequate addendum opinion rendered in December 2012.

All relevant documentation, including VA, private, and SSA records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for a higher initial rating for PTSD and service connection for tinnitus and a lung disability.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.


Initial Disability Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2014).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Veteran has challenged the initial disability rating assigned to the service-connected PTSD for the period prior to April 5, 2012 by seeking appellate review.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Id. at 126.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Disability ratings are determined by comparing a veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Under Diagnostic Code 9411, a 30 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In June 2005, the Veteran received a mental health evaluation.  The Veteran complained of depressed mood, anxiety, anhedonia, low energy, impaired concentration, and insomnia.  There were no complaints of hallucinations.  Upon examination the Veteran had a depressed mood and blunted affect.  Insight and judgment were fair, dress and grooming were unremarkable, no psychomotor abnormalities were noted, and speech was normal.  A GAF of 30 was assigned.  

A November 2007 VA treatment record reflects that the Veteran complained of worsening depression, episodic anxiety, disturbed sleep, irritability, and occasional nightmares and flashbacks.  He denied feelings of hopelessness, suicidal ideation, or homicidal ideation.  Upon examination the Veteran had a depressed mood and blunted affect.  

A subsequent January 2008 VA treatment record reflects that the Veteran complained of episodic depression and anxiety, and reported that the symptoms had improved since starting a new medication regimen.  The Veteran denied feelings of hopelessness, suicidal or homicidal ideation, paranoia, perceptual disturbances, or panic attacks.  A VA treatment record from April 2008 reflects that the Veteran complained of anxiety, restlessness, and disturbed sleep with intermittent nightmares.  Again the Veteran reported that mood symptoms had improved under the current regimen of medications.  In a June 2008 statement, the Veteran advanced having horrible nightmares and sleepless nights concerning the PTSD stressors.  

In May 2008, the Veteran received another mental health evaluation.  The report reflects that symptoms complained of by the Veteran included hypervigilance, avoiding behavior, sleep disturbance, irritability, anger, flashbacks, and intense distress on cues that reminded the Veteran of past trauma.  Additional symptoms reported by the Veteran included decreased motivation, decreased hygiene and appearance, and social withdrawal.  Further, the Veteran advanced having suicidal thoughts a few months prior; however, after medications were adjusted, the Veteran ceased having such thoughts.  The Veteran also reported perceptual anomalies, including seeing trees and people in the night.

Upon examination, the Veteran's speech was clear, with no evidence of a thought disorder.  He denied suicidal or homicidal ideation.  Although it is not entirely clear from the report, there is an indication that the Veteran may have had delusional and/or obsessive thinking at that time.  Mood was depressed while affect was appropriate.  The Veteran knew the year but misstated both the day of the week and the month.  A GAF of 53 was assigned.  

A corresponding functional capacity assessment report conveys that the Veteran was moderately limited in the ability to understand and remember detailed instructions.  The Veteran's concentration was also noted to be moderately limited in a number of areas, including in the workplace.  Further, the Veteran was found to be markedly limited in the ability to interact appropriately with the general public.

Also in May 2008, the Veteran received a psychiatric review for the period from August 2004 to May 2008.  The report reflects that the Veteran had depressive symptoms, sleep disturbance, decreased energy, and hallucinations, delusions, or paranoid thinking.  The Veteran was found to be mildly restricted in the activities of daily living, to have mild difficulty maintaining concentration, persistence, or pace, and to have moderate difficulty maintaining social functioning.  

A January 2009 mental health evaluation report reflects that the Veteran had recurrent severe panic attacks on the average of at least once per week, generalized persistent anxiety, marked difficulty maintaining social functioning, and marked difficulty in maintaining concentration, persistence or pace.  A corresponding mental capacity assessment found moderate to marked difficulty in a number of tasks related to understanding, memory, concentration, work, and social interaction.

The Veteran received a VA mental health examination in June 2009.  The report reflects that the Veteran complained of insomnia, nightmares, hypervigilance, a lack of trust in others, a desire to avoid interaction with people, irritability, depression with crying, anhedonia, feelings of worthlessness, and panic attacks.  Passive suicidal thoughts would be present when the Veteran was not taking the correct medications.  Upon examination the Veteran was well groomed and articulate with a logical, coherent, and relevant thought process; however, the Veteran's social skills were poor.  The Veteran was oriented to person, place, time, and situation.  Affect was depressed.  The Veteran advanced a decline in concentration and short term memory.  While not necessarily a hallucination, the Veteran reported a feeling of lying in the woods looking up into the trees.  Homicidal ideation and mania were denied.  A GAF of 60 was assigned.  Further, the VA examiner opined that the GAF of 30 which was assigned in by an examiner in June 2005 appeared to be too low of a rating considering the actual mental symptoms described by the Veteran at that time.

The Veteran received a second VA mental health examination in August 2009.  The new VA examiner began by confirming with the Veteran the accuracy of the information found within the June 2009 examination report.   The same symptoms were reported by the Veteran as above.  Upon examination the Veteran had an irritable mood and blunted affect.  He was withdrawn and tearful.  The Veteran advanced having suicidal ideation twice in the past several years but denied homicidal ideation.  Orientation to all spheres was noted.  There was evidence of impaired attention, concentration, and memory.  The Veteran had difficulty recalling three random words after five minutes and was unable to remember the prior president.  While the VA examiner stated that the Veteran had no hallucinations, it was noted that sometimes when the Veteran would wake in the night he would see a face from Vietnam before him.

The VA examiner noted that the Veteran exhibited avoidance of thoughts, feelings, and conversations associated with military trauma, and avoidance of activities, places, and people that aroused recollections of military trauma.  The Veteran also exhibited diminished interest and participation in social activities, and feelings of detachment and estrangement from others.  At the conclusion of the examination a GAF of 52 was assigned, and it was noted that the PTSD symptoms were mild to moderate.  Further, the VA examiner opined that the Veteran's PTSD symptoms were mildly impairing on occupational life, causing occasional decreases in work efficiency or intermittent brief periods of inability to perform occupational tasks.

A VA treatment record from December 2009 reflects that the Veteran reported feeling depressed and frustrated.  He denied feelings of helplessness or hopelessness, suicidal or homicidal ideation, paranoia, perceptual disturbances, audio or visual hallucinations, overt mood symptoms, or panic attacks.  Upon examination mood and affect were mildly depressed.  Insight was fair, cognition was intact, and no psychosis was evident.

A June 2010 VA treatment record reflects that the Veteran reported depression without feelings of hopelessness, suicidal or homicidal ideation, or delusion.  The Veteran was oriented to person, place, time and situation, had good hygiene, and no abnormal movements or psychomotor retardation was noted.  Thought process was coherent and goal directed.  Mood and affect were depressed.  No psychosis was evident, and insight and judgment were fair.  Similar symptoms were noted in an October 2010 VA treatment record.

In a February 2011 VA treatment record, the Veteran advanced increased feelings of depression and sleep difficulties due to nightmares.  Overall the symptom picture was similar to that reported in June and October 2010.  Further, additional VA treatment records from February 2011 until April 2012 reflect that the Veteran's mental health symptomatology remained relatively the same during this period.

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period prior to April 5, 2012, the Veteran's service-connected PTSD was productive of occupational and social impairment with reduced reliability and productivity due to symptoms including panic attacks at least once per week, moderate to marked impairment of concentration and short and long term memory, anxiety and depression, social isolation and estrangement, anhedonia, low energy and decreased motivation, sleeping difficulties, nightmares and flashbacks, hypervigilance, avoidance, irritability and anger, and minor visual hallucinations or perceptual disturbances.  

Most of the GAF scores assigned during this period were placed in the 51 and 60 range, which reflects moderate difficulty in social and occupational functioning.  The Board has considered that an examiner assigned a GAF of 30 in June 2005, which would indicate particularly serious symptoms; however, the Board finds this rating to be inconsistent with other contemporaneous and subsequent reported symptoms, reported occupational impairment, the other GAF scores of record, and other findings.  The symptoms reported by the Veteran in June 2005, as noted by the VA examiner in June 2009, along with the symptoms noted in subsequent reports and examinations, are inconsistent with a GAF of 30.  As such, while the Board has considered the symptoms discussed in the June 2005 report, the Board finds the GAF score of 30 to be of little probative value.

The Board has given significant thought to whether the above symptoms more nearly approximate a 50 or 70 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  After analyzing all the evidence of record, both lay and medical, the Board finds that these symptoms do not reflect the severity of the symptoms or social and occupational impairment contemplated by a 70 percent disability rating.  While the Veteran did have suicidal ideation on at least two occasions, the Veteran reported that any such thoughts went away after the medications were adjusted.  Although the Veteran reported some visual hallucinations, such hallucinations would primarily appear during the night, and there is no indication these hallucinations have had a significant effect on occupational and/or social functioning.  Further, the Veteran did not display symptoms such as obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression, impaired impulse control, a significant neglect of personal appearance and hygrine, or inability to establish and maintain effective relationships.   Given these findings, the criteria for a rating of 70 percent or higher for the service-connected PTSD have not been met or more nearly approximated for the relevant period on appeal.  
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

For the above stated reasons, for the entire initial rating period prior to April 5, 2012, resolving reasonable doubt in the Veteran's favor, the mental health symptomatology has been shown to have been productive of occupational and social impairment most closely approximating the criteria for a 50 percent disability rating.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected PTSD.  For the initial rating period on and after April 5, 2012, the assignment of a 100 percent rating represents a maximum benefit based on the disability ratings schedule.  See 38 U.S.C.A. § 1155 (2014).  As such, the Board need only consider whether referral for an extraschedular rating is warranted prior to April 5, 2012.  

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment and symptoms which fall within the diagnostic criteria for a 50 percent evaluation for the relevant time period on appeal.  The Veteran's service-connected mental disabilities were productive of no more than occupational and social impairment with reduced reliability and productivity due to symptoms including panic attacks at least once per week, moderate to marked impairment of concentration and short and long term memory, anxiety and depression, social isolation and estrangement, anhedonia, low energy and decreased motivation, sleeping difficulties, nightmares and flashbacks, hypervigilance, avoidance, irritability and anger, and minor visual hallucinations or perceptual disturbances; and GAF scores ranging from 30 to 60, with most scores in the 51 to 60 range.

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  For these reasons, the Veteran's service connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, non-calcified lung nodules are not a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where there is evidence of acoustic trauma, tinnitus is considered a "chronic disease."  See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For this reason, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue of service connection for tinnitus.  Walker, 708 F.3d 1331.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  As such, non-calcified lung nodules (which are non-cancerous) are not entitled to presumptive service connection due to exposure to Agent Orange in the Republic of Vietnam; however, notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection for Tinnitus

The Veteran contends that the currently diagnosed tinnitus was caused by acoustic trauma experienced in service, including helicopter and combat noises, including gunfire and mortar explosions during combat.  

At the outset, the Board finds that the Veteran has a current disability of tinnitus.  The VA examiner at the October 2008 VA audiological examination diagnosed tinnitus.  The Veteran has reported tinnitus, and is competent to state that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran was exposed to loud noise (acoustic trauma) while in service.  A July 2009 formal finding reflects that the Veteran was assigned to the 14th Transportation Battalion while stationed in Nha Trang in the Republic of Vietnam.  In the April 2008 claim, the Veteran advanced that his duties in the Transportation Battalion included riding in a helicopter to various helicopter crash zones to survey the damage.  Further, the Veteran advanced that he was exposed to loud combat noises while stationed in the Republic of Vietnam.  The July 2009 formal finding also reflects that while the Veteran was stationed in Nha Trang a standoff took place which resulted in six soldiers being wounded in action.  The Board finds this evidence sufficient to put in equipoise the question of whether the Veteran was exposed to acoustic trauma in service.

After a review of the evidence, lay and medical, the Board finds that tinnitus symptoms, to include any chronic symptoms, did not have their onset during service or within one year of service.  Service treatment records are absent for any complaint of tinnitus, and the Veteran's ears and drums were clinically evaluated as normal at the October 1971 service separation examination.  Further, on the October 1971 Report of Medical History, the Veteran checked "no" when asked if he currently, or at any time during the deployment, had the symptom of "ear trouble." 

The Board finds that service treatment records appear complete, and that tinnitus is a condition that would have ordinarily been recorded during service; therefore, the complete service treatment records, which were generated contemporaneous to service and are likely to accurately reflect the Veteran's physical condition, are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

The Board next finds the weight of the evidence demonstrates that symptoms of tinnitus have not been continuous since service separation in November 1971.  As noted above, the Veteran did not report any ear trouble in the October 1971 Report of Medical History.  In the April 2008 claim, the Veteran did not explicitly state when the tinnitus began.  The report from the October 2008 VA audiological examination reflects that the Veteran advanced having first noticed bilateral tinnitus symptoms one or two years earlier.  Additional evidence received by VA does not reflect that the Veteran has ever advanced having tinnitus symptoms earlier than this time frame.  The approximately thirty-five year period between service and the onset of tinnitus is one additional factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

Additionally, the evidence does not show that tinnitus manifested within one year of service separation.  As tinnitus did not manifest within one year of service separation, the criteria of tinnitus to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  The Veteran reported that the onset of tinnitus was approximately thirty-five years after service separation, and report of tinnitus is available prior to this time; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.

On the question of relationship (nexus) between the current tinnitus and service, after a review of the record, including statements made by the Veteran, the October 2008 VA audiologist opined that it was less likely than not that the Veteran's tinnitus was due to an event during military service.  While the VA audiologist did not offer a cause for the tinnitus, stating that it was of uncertain etiology, the VA audiologist did opine that, because the Veteran had normal audiometric thresholds at both service separation and at the time of the October 2008 examination, the Veteran's tinnitus would not be related to military noise exposure.

As a lay person, the Veteran is competent to report past and current tinnitus symptoms and to diagnose tinnitus because its symptoms are observable through the senses; however, in this particular case, where tinnitus is not reported or shown until years after service separation, presenting an absence of symptoms starting in service or of continuous symptoms since service, the Veteran, as a lay person, does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current tinnitus and active service.  Such an opinion as to causation of tinnitus beginning years after service involves making findings based primarily on medical knowledge of the etiology of auditory disorders and is a complex medical etiological question dealing with the neurologic system (acoustic trauma and nerve damage) in order to relate tinnitus back to service, in the absence of continuous symptoms of tinnitus since service.  The October 2008 VA audiologist, who has expertise and training in the area of auditory disorders, provided a negative medical opinion regarding the probability of a relationship between the Veteran's tinnitus and service.  The Board finds that the evidence weighs against a finding that tinnitus was causally or etiologically related to service; therefore, service connection for tinnitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Lung Disability

The Veteran advanced that entitlement to service connection for a lung disability is warranted due to exposure to Agent Orange while serving in the Republic of Vietnam.  

Initially, the Board notes that a June 2008 letter from a private physician conveys that the Veteran was previously diagnosed with multiple non-calcified nodules in both lungs.  The Veteran has not been diagnosed with any other lung disability.  While the Veteran was diagnosed with "chronic fungal infection in the lung" in a May 2008 private treatment record, the evidence of record indicates that the chronic fungal infection refers to the non-calcified nodules.  The evidence of record does not reflect that the nodules were ever found to be cancerous, and at the time of the April 2012 VA respiratory examination the nodules were no longer present.

Next, as the Veteran's service records reflect that he served in the Republic of Vietnam while on active duty, he is presumed to have been exposed to the herbicide Agent Orange; therefore, the Board finds the existence of an event in service.  The Board notes that the evidence of record, both lay and medical, does not indicate any other in-service disease, injury, or event that may have caused the diagnosed multiple non-calcified nodules in the Veteran's lungs.

After a review of all the evidence of record, lay and medical, the Board finds the evidence is against a finding that the Veteran's lung disability of non-calcified nodules is related to active service.  No treatment record in which a physician diagnosed such nodules contains an opinion linking the nodules to herbicide exposure, or any other environmental exposure, in-service.   

The Veteran received a VA respiratory examination in April 2012.  At the conclusion of the examination, the VA examiner assessed that the Veteran did not have a lung disability at that time.  A chest X-ray was negative for any nodules or masses; however, the VA examiner did render an opinion as to whether the previously diagnosed non-calcified nodules in both lungs were related to service.  Specifically, the VA examiner opined it was less likely as not that the disability was related to herbicide exposure.  The VA examiner first noted that there was no evidence of any nodules in service, and then went on to explain that there was no medical evidence to link such nodules to herbicide exposure.  In the subsequent December 2012 addendum opinion, after reviewing the claims file, the VA examiner again rendered a negative opinion, noting that the service treatment records offered no additional evidence linking the lung disability to herbicide exposure or any other in-service cause.

Although the Veteran has asserted that the lung nodules are causally related to service, he is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the current lung disorder.  The etiology of the Veteran's lung disability is a complex medical etiological question dealing with the origin and progression of the respiratory system, and such disabilities are diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate respiratory symptoms that he experienced at any time, he is not competent to opine on whether there is a link between a lung disability and active service, specifically chemical herbicide exposure, because such a medical opinion requires specific medical knowledge and training.

The Board finds that the evidence of record, lay and medical, reflects that there is no medical evidence to link the Veteran's diagnosed non-calcified lung nodules to herbicide exposure, and no other potential in-service cause is found in the evidence of record.  In light of the foregoing, the weight of the evidence is against a finding that the non-calcified lung nodules were incurred in or were otherwise caused by active service; thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the service connection claim for a lung disability; consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

For the rating period from August 27, 2007 to April 4, 2012, an initial disability rating of 50 percent, but no higher, for the service-connected PTSD is granted.

Service connection for tinnitus is denied.

Service connection for a lung disability, including as due to herbicide exposure, is denied.


REMAND

VA Examination Law and Regulation

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service Connection for a Sleep Disorder

The Veteran has not received a VA examination for compensation purposes as to the issue of service connection for a sleep disorder, including as secondary to service-connected PTSD.  While the record indicates that the Veteran has sleep complaints related to the service-connected PTSD, the Veteran and his representative have also advanced that the Veteran may have obstructive sleep apnea.   

The Board notes that "apnea" is "cessation of breathing."  "Obstructive sleep apnea" is "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  In adults, it is seen primarily in middle aged [40-60] obese individuals, with a male predominance."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (32nd ed. 2012).  The Veteran has stated that he sometimes awakens gasping for breath in the night.  As such, in an abundance of caution, the Board will remand this issue of service connection for a sleep disability for a sleep apnea examination to assist in determining whether the Veteran has an additional sleep disability beyond the symptoms of PTSD.

Service Connection for a Gastrointestinal Disability

In November 2009, the Veteran's representative submitted medical articles and congressional medical testimony on the potential connection between PTSD and gastrointestinal disabilities.  Subsequently, in February 2010, the Veteran received a VA examination addressing the Veteran's advanced gastrointestinal disabilities.  The examination report reflects that the VA examiner did not have access to the claims file.  At the conclusion of the examination the Veteran was diagnosed with gastroesophageal reflux disease (GERD) and dysphagia.  The VA examiner went on to opine that the gastrointestinal disabilities were less likely than not related to the service-connected PTSD because "there is no medical literature that states PTSD causes GERD."  As the VA examiner did not have the claims file, the evidence submitted by the Veteran's representative was not addressed.

In December 2012, per the July 2011 Board remand directives, VA sought an addendum opinion on this issue.  The addendum opinion reflects that the VA examiner received and reviewed the claims file.  Multiple opinions appear to have been rendered.  In one opinion, the VA examiner stated that the GERD was not related to the service-connected PTSD for the same reasons advanced in the February 2010 examination report; i.e., that there is no link in the medical literature between PTSD and gastrointestinal disabilities.  Later in the report, the VA examiner stated that the disabilities were not related because the current medical literature fails to indicate any significant relationship between PTSD and gastrointestinal issues.  In either event, the VA examiner did not specifically reference the medical research evidence provided by the Veteran's representative.  See Stegall, 11 Vet. App. 268.  

Additionally, no opinion was provided as to whether any gastrointestinal disability may have been aggravated by the service-connected PTSD.  For these reasons, the Board finds that a remand for an additional addendum opinion is necessary.


TDIU

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is service connected for PTSD and he appealed the initial disability rating assigned.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  During the pendency of this appeal, the Veteran submitted an application for TDIU in which he advanced being unable to work since 2004 due to the service-connected PTSD.  The issue of entitlement to a TDIU has been raised.  As the issue of entitlement to a TDIU has not previously been adjudicated, the Board remands the issue to the RO for adjudication.

Outstanding Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).   On remand the AOJ should attempt to obtain any outstanding VA medical records for the period from January 2013.

Accordingly, the issues of service connection for sleep and gastrointestinal disorders and entitlement to a TDIU are REMANDED for the following action:

1.  Associate with the record any identified VA treatment records pertaining to the treatment of the Veteran's gastrointestinal and/or sleep disabilities, not already of record, for the period from January 2013.

2.  Then, schedule the Veteran for the appropriate VA examination(s).  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed, including a polysomnogram.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The December 2012 addendum opinion on the issue of service-connection for a gastrointestinal disorder should be returned the VA examiner who drafted it for an additional addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  Examination of the Veteran is not required for this addendum opinion unless the examiner determines that an examination is necessary to provide a reliable opinion.  

The examiner(s) should provide the following opinions:

Sleep Disorder

A)  Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed sleep disorder, including sleep apnea, had its onset during a period of active service?  

B)  Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD caused a currently diagnosed sleep disability, to include obstructive sleep apnea?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD aggravated (that is, permanently worsened in severity) a currently diagnosed sleep disability, to include obstructive sleep apnea?

Gastrointestinal Disability

A)  Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed gastrointestinal disability, including GERD, had its onset during a period of active service?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD caused a currently diagnosed gastrointestinal disability, including GERD?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD aggravated (that is, permanently worsened in severity) a currently diagnosed gastrointestinal disability, including GERD?

In rendering the gastrointestinal opinions, the VA examiner should specifically address the medical evidence submitted by the Veteran's representative indicating that there may be a link between PTSD and gastrointestinal disabilities.

If it is the examiner's opinion that there is aggravation of a currently diagnosed sleep and/or gastrointestinal disability, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

3.  Then, after any additional notification and/or development deemed warranted, adjudicate/readjudicate the issues of service connection for a sleep disability (including as secondary to service-connected PTSD), service connection for a gastrointestinal disability (including as secondary to service-connected PTSD), and entitlement to a TDIU.  If any benefit sought on appeal is/remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


